Citation Nr: 1145409	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and a mood disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982 and from August 1984 to April 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied service connection for a mood disorder, not otherwise specified, and polysubstance dependence.  Subsequent November 2009 and June 2010 rating decisions denied service connection for PTSD.  The claims file was transferred to the RO in Cheyenne, Wyoming.

The Veteran testified at an April 2011 travel Board hearing; the hearing transcript has been associated with the claims file.  

Although the RO addressed the Veteran's initially claimed mood disorder and PTSD in separate decisions, the United States Court of Appeals for Veterans Claims (CAVC) has held that a claim for benefits for one psychiatric disability also encompasses benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's current psychiatric diagnoses, as shown by medical evidence of record, include PTSD, depressive disorder, and a mood disorder, not otherwise specified.  The Board has accordingly recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and a mood disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Further, in a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

During his April 2011 travel Board hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits due to his psychiatric disability.  SSA records have not been included in the claims file.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits).  Additionally, the CAVC has held that where SSA disability benefits have been granted, a remand to obtain SSA records is required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Thus, the Board finds that a remand for all medical records held by SSA is necessary.  The RO should continue their efforts to obtain these records unless it is reasonably certain that they do not exist or that further efforts would be futile.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  The Veteran indicated that he has had a history of attempted suicide since the late 1980s or early 1990s, and he indicated that he did seek treatment at VA (although he also indicated that he was rebuffed).  VA psychiatric treatment records dated prior to August 2007 have not been associated with the claims file.  The RO should obtain any outstanding VA psychiatric treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran contends that his claimed psychiatric disorder is secondary to service-connected hypothyroidism.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded a VA psychiatric examination in April 2009, at which he was diagnosed with a mood disorder, not otherwise specified.  The VA examiner opined that the Veteran's mood disorder was less likely as not caused by or a result of the Veteran's hypothyroidism, and was more likely secondary to alcohol use and noncompliance with treatment.  The VA examiner, however, did not address the issue of direct service connection, and did not address the issue of secondary service connection on the basis of aggravation.  The Veteran has identified a history of attempted suicide since the late 1980s or early 1990s.  VA psychiatric treatment records associated with the claims file since the April 2009 VA examination reflect a current diagnosis depressive disorder secondary to a general medical condition (hypothyroidism).  In light of the foregoing, the Board finds that a remand for a supplemental VA examination is necessary to address the issues of direct service connection, and to address secondary service connection on the basis of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Request, from the SSA, all records pertinent to the Veteran's claim for Social Security disability benefits as well as medical records relied upon concerning that claim.  If the search for such records has negative results, notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  Obtain any outstanding VA psychiatric treatment records dated prior to August 2007 and from April 2010 to the present.

3.  After all available evidence has been associated with the claims file, schedule the Veteran for a supplemental VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD, depressive disorder, and a mood disorder, not otherwise specified.  The claims folder must be made available to the examiner for review.  The examiner should review the entire claims folder.  A complete rationale should be provided for any opinion rendered.

The VA examiner should identify all currently diagnosed acquired psychiatric disorders and should render an opinion as to whether it is at least as likely as not (50 percent or greater) that any identified acquired psychiatric disorder(s) either began during or was otherwise caused by the Veteran's military service.  

The VA examiner should also render an opinion as to whether it is at least as likely as not (50 percent or greater) that any identified acquired psychiatric disorder is either proximately due to, or permanently aggravated by the Veteran's service-connected hypothyroidism.  The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

In doing so, the examiner should discuss the April 2009 VA examiner report which concluded that the Veteran's depression was not secondary to his hypothyroidism, and the March 2010 VA treatment record in which it was stated that the Veteran's depression was secondary to his general medical condition (hypothyroidism). 

4.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


